DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-2, 5-9, 12-16, 19-20 are pending.
Claims 3-4, 10-11, and 17-18 are cancelled.


Allowable Subject Matter
Claims 1-2, 5-9, 12-16, 19-20 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Brudevold et al. U.S. Patent No. US 20160008834 A1 discloses a system and method for controlling adhesive application by melting solid adhesive pellets into a melted fluid adhesive, pumping the fluid melted adhesive from a pump through a supply hose that is connected to a separate manifold with sprayer nozzles for application onto work pieces, along with detecting the number of work pieces, determining the volume of fluid melted adhesive pumped onto a work piece, determining the volume of fluid melted adhesive pumped per work piece compared to a desired output, and adjusting the fluid melted adhesive output to a desired output using the flow rate. Kiernan U.S. Patent No. US 4531535 A discloses measuring a fluid flow rate in a flow divider manifold that distributes a fluid in equal volumes from a fluid source through the flow divider manifold to each of a plurality of nozzles to spray the fluid. Rzonca et al. U.S. Patent No. US 20120259448 A1 discloses a system used to regulate and control adhesive application on a substrate, with a mass flow controller providing flow rate measurement of adhesive applied through a nozzle onto a substrate. Ream et al. U.S. Patent No. US 9044037 B2 discloses an ink dispensing device for dispensing fluid ink through nozzles onto a target item, with a flow rate sensor controls the fluid ink dispersion from the printing device nozzles.
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
A method for controlling adhesive application, the method comprising:
melting solid or semi-solid adhesive;
pumping, with a pump, the melted adhesive through a manifold to an applicator for application onto a plurality of substrates;
measuring an amount of adhesive applied to the plurality of substrates by detecting a flow rate of the adhesive with a flow sensor in the manifold;
detecting a number of the substrates;
determining an amount of adhesive applied per substrate;
comparing the adhesive applied per substrate to a target value; and
adjusting a pressure of the pump based on the comparison.

	Independent Claim 8:
A control system for controlling adhesive application, the system comprising:
a supply containing solid or semi-solid adhesive;
a melter configured to melt the solid or semi-solid adhesive;
a manifold;
an applicator;
a pump configured to pump the melted adhesive to the applicator for application onto a plurality of substrates;
a flow sensor in the manifold configured to measure an amount of adhesive applied to the plurality of substrates by detecting a flow rate of the adhesive;
a substrate sensor configured to detect a number of the substrates;
a controller in communication with the flow sensor and the substrate sensor, the controller being configured to:
determine an amount of adhesive applied per substrate;
compare the adhesive applied per substrate to a target value; and
adjust a pressure of the pump based on the comparison.

	Independent Claim 15:
A non-transitory computer-readable medium storing instructions which, when executed, cause one or more processors to perform a process for controlling adhesive application, the process comprising:
melting solid or semi-solid adhesive;
pumping, with a pump, the melted adhesive through a manifold to an applicator for application onto a plurality of substrates;
measuring an amount of adhesive applied to the plurality of substrates by detecting a flow rate of the adhesive with a flow sensor in the manifold;
detecting a number of the substrates;
determining an amount of adhesive applied per substrate;
comparing the adhesive applied per substrate to a target value; and
adjusting a pressure of the pump based on the comparison.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119